Citation Nr: 1747191	
Decision Date: 10/20/17    Archive Date: 10/31/17

DOCKET NO.  12-06 223	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right foot disorder.

2.  Entitlement to service connection for a cervical spine disorder.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

M. Wulff, Associate Counsel 
INTRODUCTION

The Veteran served on active duty from April 1954 to April 1958 and from February 1962 to February 1964.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

The Veteran testified at a hearing before the undersigned Veterans Law Judge in July 2015.  A transcript of that proceeding is associated with the record.

In October 2015, the Board denied entitlement to service connection for a left ventral hernia and remanded the remaining issues on appeal for further development.  The case has since been returned to the Board for appellate review.

This appeal was processed using the Veterans Benefits Management System (VBMS) electronic claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2016).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In October 2015, the Board directed the AOJ to request any relevant ship logs from the USS Wisconsin dated in 1954 and 1955.  The record reflects that the AOJ submitted numerous requests for relevant ship logs to the National Archives and Records Administration (NARA).  In addition, in an August 2017 formal finding, the AOJ indicated that no further development should be conducted to secure any additional ship logs from the USS Wisconsin dated in 1954 and/or 1955.  However, the Board finds that additional development is necessary to ensure compliance with the prior remand directives.  

The Veteran testified that he sustained an injury to his right foot during his service aboard the USS Wisconsin from approximately May 1954 to May 1955.  See July 2015 Board hearing transcript, at 6.  Specifically, the Veteran stated that he injured his right foot stepping into a ditch while returning from liberty leave in the South Sea Islands.  He also recounted that he was lifted aboard the USS Wisconsin in a wire basket because he was unable to climb a ladder. 

The record reflects that the AOJ submitted numerous requests for ship logs from the USS Wisconsin for the period from January 1954 to March 1954.  Notably, however, this period was prior to the Veteran's period of active duty service from April 1954 to April 1958.  The record also reflects that the AOJ submitted requests for a review of the deck logs dated from April 1954 to January 1955.  However, the Board finds that additional efforts are necessary to request deck logs for the Veteran's period of service aboard the USS Wisconsin.

The Veteran's service personnel records reflect that he served aboard the USS Wisconsin from approximately February 1955 to September 1955.  In this regard, in February 1955, the Veteran was transferred to the United States Naval Receiving Station in Norfolk, Virginia.  He was subsequently transferred from the USS Wisconsin to the U.S. Naval Receiving Station in Norfolk, Virginia, in September 1955.   

In November 2016, the AOJ submitted a request for deck logs pertaining to treatment for a right foot injury aboard the USS Wisconsin around 1954 or 1955.  However, in a December 2016 response, NARA requested additional details and instructed the AOJ to provide a two to three month date range.  In January 2017, the AOJ submitted an additional request for records pertaining to treatment for a right foot injury for the period from January 1954 to December 1955.  In addition, in March 2017, the AOJ requested a review of the deck logs from the USS Wisconsin dated from January 1954 to December 1955 for information pertaining to the Veteran's allegation that he was lifted aboard the ship in a wire basket.  The Board notes that NARA acknowledged the request in March 2017.  However, there is no indication that a final response was received.  The Board does acknowledge that an August 2017 response from NARA indicated that a review was conducted of the deck logs for the USS Wisconsin dated in March 1964.  Notably, however, the Veteran separated from service in February 1964.   

In light of the foregoing, the Board finds that additional efforts are necessary to request a review of the deck logs during the Veteran's period of service aboard the USS Wisconsin.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Lastly, in January 2016, the AOJ requested that the Veteran submit authorization to obtain records from the Mayo Clinic in Jacksonville, Florida.  However, no response was received from the Veteran.  On remand, the AOJ should afford the Veteran an additional opportunity to submit the necessary authorization to obtain any outstanding private medical records.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for right foot and cervical spine disorders that are not already of record.  A specific request should be made for authorization to obtain records dated in the 1980s from the Mayo Clinic in Jacksonville, Florida.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also obtain any outstanding VA medical records.

2.  The AOJ should contact the appropriate facilities to request any relevant deck logs for the USS Wisconsin during the Veteran's period of service aboard the ship.

As noted above, the Veteran testified that he injured his right foot while returning from liberty leave and was lifted aboard the USS Wisconsin in a wire basket between May 1954 and May 1955.  

It is also noted that the Veteran's service personnel records reflect that he served aboard the USS Wisconsin from approximately February 1955 to September 1955.  

If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his representative.   

3.  After completing the above actions, the AOJ should conduct any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs.  Further development may include affording the Veteran a VA examination and/or obtaining a VA medical opinion. 

4.  The case should then be reajudicated by the AOJ.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2016).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2016), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




